DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of RWJ-800088 as the TPO mimetic in the reply filed on 1/26/22 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1-2 and 4-20 read on the elected species and are under consideration. 

Claim Interpretation
	Claim 1 is drawn to a method of protecting vascular integrity in a subject exposed to a targeted radiation therapy, the method comprising administering to the subject an effective amount of a TPO mimetic comprising the amino acid sequence of SEQ ID NO: 1. The broadest reasonable interpretation of the claim includes administration of the TPO mimetic before or after radiation therapy. The claim does not limit when the TPO 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurkow et al. (US2008/0119384, cited on IDS).
Please note this rejection is for the embodiment that the TPO mimetic is administered prior to radiation therapy.
Yurkow et al. teach peptide compounds that bind to and activate the thrombopoietin receptor and act as a TPO agonist (Abstract).  Yurkow et al. teach the compound comprises a peptide that meets the limitations of instantly claimed SEQ ID NO: 1 ([0045]; SEQ ID NO: 5 on p. 17; SEQ ID NO: 6 on p. 18). Yurkow et al. teach a particularly preferred peptide is SEQ ID NO: 6, which is compound I [0043].  Yurkow et al. teach a PEGylated version of compound 1 that includes a 20,000 MPEG residue covalently linked to each N-terminal isoleucine [0043]. A specific example of a compound of the invention is detailed on p. 5 and is identical to the instantly claimed Formula I (claim 2). Yurkow et al. teach the TPO compounds are useful for treating anemia associated with radiation therapy or chemotherapy [0090]. Yurkow et al. teach the peptide compounds are typically administered prior to chemotherapy of radiation 
With respect to the limitation “a method for protecting vascular integrity in a subject exposed to targeted radiation therapy” (claim 1) and the limitations of claims 10-13 compound I from Yurkow et al. (identical to instant formula I) would inherently have all of the activities and properties of the composition of claims 1 and 10-13.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Yurkow et al. teach administering the same composition (compound I) to the same patient population (subject exposed to radiation therapy), therefore the vascular integrity would inherently be protected, meeting the limitations of claims 1 and 10-13. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 2, as indicated above, compound I of Yurkow et al. is identical to instantly claimed RWJ-800088.

	
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yurkow et al. (US2008/0119384, cited on IDS).
Yurkow et al. teach peptide compounds that bind to and activate the thrombopoietin receptor and act as a TPO agonist (Abstract).  Yurkow et al. teach the compound comprises a peptide that meets the limitations of instantly claimed SEQ ID NO: 1 ([0045]; SEQ ID NO: 5 on p. 17; SEQ ID NO: 6 on p. 18). Yurkow et al. teach a particularly preferred peptide is SEQ ID NO: 6, which is compound I [0043].  Yurkow et al. teach a PEGylated version of compound 1 that includes a 20,000 MPEG residue covalently linked to each N-terminal isoleucine [0043]. A specific example of a compound of the invention is detailed on p. 5 and is identical to the instantly claimed Formula I (claim 2). Yurkow et al. teach the TPO compounds are useful for treating anemia associated with radiation therapy or chemotherapy [0090]. Yurkow et al. teach the compounds for treatment of anemia [0002, 0023, 0046]. Yurkow et al. teach administration of compound I to subjects undergoing chemotherapy did not exhibit thrombocytopenia or anemia [0131]. Yurkow et al. also teach the compound is administered 1 hour after chemotherapy (Example 2).  Yurkow et al. teach treatment with carboplatin (chemotherapy agent) resulted in decreased hemoglobin, RBC counts and hematocrit but the decreases were prevented by administration of the PEGylated compound I (identical to RWJ-800088) 1 hour after a dose of carboplatin.
Yurkow et al. does not teach an example of compound I administered after a subject is exposed to targeted radiation, however Yurkow et al. is suggestive of the limitations. 
Yurkow et al. teach the peptide compounds are typically administered prior to chemotherapy or radiation therapy [0090]. Yurkow et al. teach Examples 1-6, wherein compound I is administered after chemotherapy treatment. Yurkow et al. also claim the compounds for treatment or prophylaxis of thrombocytopenia, wherein the thrombocytopenia is due to chemotherapy or radiation therapy (claim 37 and 41),  wherein the  compounds are administered to a patient prior to chemotherapy or radiation (claims 39 and 42). 
It would have been obvious to a person of ordinary skill in the art to administer compound I to a subject exposed to targeted radiation because Yurkow et al. teach the TPO compounds are administered prior to radiation therapy. A person of ordinary skill in the art would also be motivated to administer the TPO mimetic after exposure to therapy since Examples of TPO mimetic administered before and after chemotherapy had positive results. Importantly, it would be within the skill of a person of ordinary skill in the art to optimize when the TPO mimetic is to be administered.  Therefore, Yurkow et al. is suggestive of administering the same compound to a subject before or after exposure to radiation therapy. There is a reasonable expectation of success given that the compound is identical for RWJ-800088. 
With respect to the limitation “a method for protecting vascular integrity in a subject exposed to targeted radiation therapy” (claim 1), and the limitations of claims 10-13 compound I from Yurkow et al. (identical to instant formula I) would inherently have all of the activities and properties of the composition of claims 1 and 10-13.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Yurkow et al. teach administering the same composition (compound I) to the same patient population (subject exposed to radiation therapy), therefore the vascular integrity would inherently be protected, meeting the limitations of claims 1 and 10-13. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 2, as indicated above, compound I of Yurkow et al. is identical to instantly claimed RWJ-800088.
With respect to claims 6-9  Yurkow et al. teach the compound is administered 1 hour after chemotherapy (Example 2).  Yurkow et al. teach treatment with carboplatin (chemotherapy agent) resulted in decreased hemoglobin, RBC counts and hematocrit but the decreases were prevented by administration of the PEGylated compound I (identical to RWJ-800088) 1 hour after a dose of carboplatin. It would be obvious to a person of ordinary skill in the art to administer the PEGylated compound 1 hour after radiation therapy  because Yurkow et al. teach that administration of the compound 1 hour after chemotherapy treatment prevented a decrease in hemoglobin, RBC counts and hematocrit. There is a reasonable expectation of success given that the compounds are identical.  
With respect to claims 6-9, the compound administered 1 hour after treatment meets the limitation of “at least 10 mins to at least about 420 mins” (claim 6), “at least about 20 mins to at least about 360 mins” (claim 7), “at least about 40 mins to at least about 240 mins” (claim 8) and “at least about 60 mins to at least about 180 mins” (claim 9). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)





Claims 1-2,  4-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yurkow et al. (US2008/0119384) in view of Pirker et al. (“Anemia in lung cancer: clinical impact and management” Clin Lung Cancer. 2003 Sep, 5(2):90-7). 
The teachings of Yurkow et al. are presented above in detail. In addition to the teachings above, Yurkow et al. teach that chemotherapy and radiation therapy used in the treatment of cancer can cause anemia and thrombocytopenia [0008].
Yurkow et al. does not teach the subject exposed to targeted radiation is being treated for lung cancer, however the teachings of Pirker et al. cure this deficiency.
Pirker et al. teach anemia has a high prevalence is patience with lung cancer (Abstract). Pirker et al. teach that anemia affects the health-related quality of life and impacts prognosis and outcome of therapy (Abstract). Pirker et al. teach that in lung cancer, anemia is caused by chemotherapy and radiation therapy (p. 91, 1st col.). Pirker et al. teach that anemias have a negative impact on the outcome of radiation therapy in various solid tumors including lung cancer and is a major causative factor of treatment resistance, tumor progression and poor prognosis (p. 92, 2nd col.).
It would have been obvious to a person of ordinary skill in the art to administer the TPO compound of Yurkow et al. to a subject exposed to radiation therapy for treatment of lung cancer because Pirker et al. teach that there is a high prevalence of anemia in lung cancer patients treated with radiation and Yurkow et al. teach compound I for treatment of anemia. A person of ordinary skill in the art would look to the teaching of Pirker et al. that teaches anemia has a negative impact on the outcome of radiation therapy in lung cancer and have a motivation to treat the anemia in order to improve the clinical outcomes. There is a reasonable expectation of success given that Yurkow et al. teach compound I was able to improve anemia after chemotherapy. 
With respect to claims 4 and 5, As indicated above, Pirker et al. teach radiation therapy for lung cancer.
With respect to claims 16-17, Yurkow et al. teach the compound is administered 1 hour after chemotherapy (Example 2).  Yurkow et al. teach treatment with carboplatin (chemotherapy agent) resulted in decreased hemoglobin, RBC counts and hematocrit but the decreases were prevented by administration of the PEGylated compound I (identical to RWJ-800088) 1 hour after a dose of carboplatin. It would be obvious to a person of ordinary skill in the art to administer the PEGylated compound 1 hour after radiation therapy for treatment of lung cancer because Yurkow et al. teach that administration of the compound 1 hour after chemotherapy treatment prevented a decrease in hemoglobin, RBC counts and hematocrit. A person of ordinary skill in the art would look to  Pirker et al. that teaches anemia in response to radiation therapy for treatment of lung cancer and have a motivation to try the compound for treatment of anemia after radiation therapy.  There is a reasonable expectation of success given that the compounds are identical.  


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yurkow et al. (US2008/0119384) and Pirker et al. (“Anemia in lung cancer: clinical impact and management” Clin Lung Cancer. 2003 Sep, 5(2):90-7)  in view of Li et al. (“Stereotactic ablative radiotherapy (SABR) using Gy in 10 fractions for non-small cell lung cancer: Explorations of clinical indications” Radiotherapy and Oncology vol. 112(2) Aug. 2014, pp. 256-261). 
The teachings of Yurkow et al. and Pirker et al. are presented above in detail. 
The references do not teach the radiation is external beam radiation of the dose of radiation. However, the teaching of Li et al. cure this deficiency. 
Li et al. teach outcomes for patients with NSCLC treated with SABR to 70 Gy (Abstract). Li et al. teach that SABR with 70 Gy achieved excellent local control and acceptable toxicity for clinically challenging cases (Abstract). 
With respect to claims 14 and 18, SABR meets the limitation external beam radiation.
With respect to claims 15 and 19, Li et al. teach the radiation is administered at a dose of 70 Gy (Abstract). 
With respect to claim 20, It would have been obvious to a person of ordinary skill in the art to administer the compound I of Yurkow et al.  for the treatment of anemia, wherein the subject has been treated with 70 Gy SABR for the treatment of NSCLC as taught by Li et al. A person of ordinary skill in the art would look to the teaching of Pirker et al. that teaches anemia has a negative impact on the outcome of radiation therapy in lung cancer and have a motivation to treat the anemia in order to improve the clinical outcomes. There is a reasonable expectation of success given that Yurkow et al. teach compound I was able to improve anemia after chemotherapy.  With respect to the dose of radiation, Li et al. teach 70 Gy achieved excellent control of the cancer with acceptable toxicity. With respect to the timing of administration of the compound, Yurkow et al. teach administration of the compound 1 hour after treatment resulted in improved anemia. Therefore, a person of ordinary skill in the art would look to combined teachings of Yurkow et al., Pirker et al. and Li et al. and be motivated to administer the compound for treatment of anemia that occurs after radiation therapy in lung cancer. There is a reasonable expectation of success given that the compound was successful in limiting anemia after chemotherapy. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/752,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending application claims a method of mitigating a targeted radiation induced liver disease, comprising administering a TPO mimetic comprising SEQ ID NO: 1 (claims 1-6 of copending Application). The copending Application claim promoting engraftment of liver cells in a subject, the method comprising administering targeted radiation to the subject, administering liver cells and an effective amount of a TPO mimetic comprising SEQ ID NO: 1 (copending claim 7). SEQ ID NO: 1 from the copending claim is identical to instantly claimed SEQ ID NO: 1. Importantly, administering the same compound after targeting radiation would have inherently result in protecting vascular integrity.  
With respect to instant claims 1-2 and 10-13, The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 4-5, the copending application claims the subject has a gastrointestinal cancer (claim 15). Colon cancer is a gastrointestinal cancer. The copending application claims the subject is treated with a radiation dose of 10-70 Gray (claim 12). 
With respect to claims 6-9, the copending Application claims the TPO mimetic is administered 24 hours before to 24 hours after a dose of radiation, meeting the limitation of claims 6-9.
With respect to claims 16-20, as indicated above, the copending application claims administration of the same TPO mimetic after radiation therapy, therefore vascular integrity would inherently be protected. The TPO mimetic is the same as the instant claims. The copending application claims a gastrointestinal cancer and the claimed treatment time overlaps with the treatment time instantly claimed. The copending Application also claimed the same dose of radiation. 
Therefore, the copending application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-2, 4-5 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of copending Application No. 16/752, 559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a method of mitigating vascular injury in a subject that has been exposed to radiation, the method comprises administering a TPO mimetic comprising SEQ ID NO: 1. SEQ ID NO: 1 of the copending application is identical to instantly claimed SEQ ID NO: 1. 
With respect to claims 1 and 10-13, The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 2, the copending Application claims the TPO mimetic is Formula I which identical to instantly claimed formula I (copending claim 7, 14)
With respect to claims 4-5, the copending Application claims the subject is treated for prostate….breast cancer (copending claim 9-10, 15-16).
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654